Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to continuing application filed 9/30/2019. Claims 1-20 are pending. Priority date: 11/29/2016

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 8, 12, 13, 15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 12, 13 and 15 of U.S. Patent No. 10956821 in view of Agrawal et al. (US 2013/0338629 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other. The main differences are underlined.
Instant Application
Patent No.  10956821
1. A method for accurate temporal event predictive modeling by a processor, comprising:
identifying a plurality of time-series windows; 
determining, for each time-series window, a reverse event delay, wherein the reverse event delay is an amount of time between the end of the time-series window and an occurrence of a corresponding hypoglycemic event; determining, for each time-series window, an event delay, wherein the event delay is an amount of time between the start of the time-series window and the occurrence of the corresponding hypoglycemic event; 
computing an average reverse event delay and an average event delay for the plurality of time-series windows; 
training a predictive model for predicting hypoglycemic events using at least the average reverse event delay and the average event delay as weighted factors in the predictive model.
1. A method for accurate temporal event predictive modeling by a processor, comprising: 
monitoring medical data of a patient over a plurality of time-series windows;
detecting, based on the monitoring, one or more timeseries events for the patient, each time-series event occurring within a time-series window, each time series event being associated with a medical condition of the patient;
determining a reverse event delay for each of the plurality of time-series windows,
wherein the reverse event delay is an amount of time between the end of the time-series window and an occurrence
of a corresponding time-series event;
setting, in response to determining a time-series event did not occur in a particular time-series window, a reverse event delay associated with the particular time-series 
window as zero for determining the average reverse event delay;
determining an average reverse event delay from the plurality of reverse event delays;
training a predictive model using the average reverse event delay and an average event delay, wherein the average event delay is an average time delay from the start of the time-series window until occurrence of a time-series event; and
predicting a future time-series event for the patient by applying the average reverse event delay in conjunction with one or more weighted factors in the predictive model.

4. The method of claim 1, further including:
predicting a hypoglycemic event, as the time-series event, of the patient based on the learned predictive model.



Claim Objections
Claims 1, 8 and 15 are objected to. The meaning of the claim limitation “wherein the reverse event delay is an amount of time between the end of the time-series window and an occurrence of a corresponding hypoglycemic event” is not clear. The corresponding relationship between an event needs clarification. The office action considers each time-series event occurrs within a time-series window. Claims 1, 8 and 15 may be amended to include phrases such as, ‘if a time-series event did not occur in a particular time-series window, a delay associated with the particular time-series window is set as zero for determining the average reverse event delay’.
Allowable Subject Matter
No prior art rejection is given against claims 1-20. Reference Faith et al. teaches training models based on collected refence frames, including the reverse event and the event delays, for transactions. Reference Agrawal et al. teaches diabetes therapy management including computing hypoglycemic patterns with respect to the bolus. Combination does not expressly disclose training a predictive model for predicting hypoglycemic events using at least the average reverse event delay and the average event delay as weighted factors in the predictive model.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Aye et al. teaches predicting and minimizing the risks of hypoglycemia including dividing time periods into windows with window beginning when a meal bolus is given.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI WU CHANG/Primary Examiner, Art Unit 2124                                                                                                                                                                                                        August 2, 2022